
	
		II
		110th CONGRESS
		1st Session
		S. 2360
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To develop a national system of oversight of States for
		  sexual misconduct in the elementary and secondary school
		  system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Protection Act
			 .
		2.State oversight
			 systems
			(a)Systems
			 requiredFor fiscal year 2010
			 and each fiscal year thereafter, each State shall have in effect laws and
			 policies that, as determined by the Secretary of Education, ensure the
			 following:
				(1)Whenever an
			 individual who is an eligible employee or volunteer has reason to believe that
			 an incident has occurred in which an eligible employee or volunteer has
			 committed an act of sexual misconduct against a student, the individual makes a
			 report of that incident to the State consistent with the State's laws and
			 policies regarding reporting of child abuse and neglect or, in the case of a
			 State that does not have laws and policies regarding the reporting of child
			 abuse and neglect, as quickly as practicable.
				(2)If an individual
			 described in paragraph (1) fails to comply with State laws and policies
			 referenced in paragraph (1), such individual is disciplined.
				(3)The State has a
			 single, statewide commission for receiving and documenting all reports made
			 under paragraph (1).
				(4)The commission
			 required by paragraph (3)—
					(A)has policies for
			 investigating and reporting such incidents; and
					(B)has a toll-free
			 number that can be used to make reports under paragraph (1).
					(5)Each incident with
			 respect to which a report is made under paragraph (1) is investigated by
			 individuals who have received training in investigating such incidents.
				(6)The
			 identification and last known address of an eligible employee or volunteer, the
			 reason for the termination, punishment, fines, or sanctions are provided to the
			 Secretary of Education whenever an eligible employee or volunteer is—
					(A)terminated from
			 association with the State educational agency, local educational agency, public
			 school, or private school, on the basis of an act of sexual misconduct against
			 a student; or
					(B)punished, fined,
			 or sanctioned by any level of State government on the basis of an act of sexual
			 misconduct against a student.
					(b)NoncomplianceIf
			 a State does not comply with subsection (a) for a fiscal year, the Secretary of
			 Education may reduce by not more than 5 percent the amounts the State would
			 otherwise be allocated or awarded, or both, under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.). Amounts not allocated or
			 awarded to a State for failure to comply with subsection (a) shall be allocated
			 or awarded (as the case may be) to States that do comply with subsection
			 (a).
			3.National
			 database
			(a)In
			 generalThe Secretary of
			 Education shall maintain a national database of incidents that have occurred in
			 which an eligible employee or volunteer is—
				(1)terminated from
			 association with a State educational agency, local educational agency, public
			 school, or private school, on the basis of an act of sexual misconduct against
			 a student; or
				(2)punished, fined,
			 or sanctioned by any level of State government on the basis of an act of sexual
			 misconduct against a student.
				(b)Include every
			 detail and availabilityThe
			 database shall include, at a minimum, every detail provided by a State under
			 section 2, and shall be available to State educational agencies, local
			 educational agencies, and private schools.
			4.ReportThe Secretary of Education shall, on an
			 annual basis, submit to Congress a report on the activities carried out under
			 this Act. The report shall identify each State that is in compliance, and each
			 State that is not in compliance, with section 2(a).
		5.DefinitionsIn this Act:
			(1)The term
			 eligible employee or volunteer means any individual who works for,
			 or volunteers with, a State educational agency, local educational agency,
			 public school, or private school.
			(2)The term act
			 of sexual misconduct shall be defined according to State law.
			
